 

Exhibit 10.20

 

 

Executive severance and restrictive Covenant AGREEMENT

This Executive Severance and Restrictive Covenant Agreement (“Agreement”) is
made as of ___________, 20__ by and between Beacon Roofing Supply, Inc. and
Beacon Sales Acquisition, Inc., both Delaware corporations (collectively,
“Beacon”) and [______________________________] (“Executive”).

R E C I T A L S

A.

Executive is an officer of Beacon and heretofore has not had any entitlement to
severance or other benefits in the event of termination from employment while
also not being bound by any restrictive covenants in the event of a termination
from employment by Beacon without specified cause.  Executive presently is bound
by certain restrictive covenants in the event Executive resigns employment or is
terminated for specified cause.  The purpose of this Agreement is to provide
Executive with an entitlement to severance and other valuable benefits if
Executive’s employment is terminated by Beacon under circumstances as set forth
herein in exchange for which Executive agrees to be bound by certain restrictive
covenants notwithstanding the reason for Executive’s separation from
employment.  

B.

Beacon is engaged in the business of the sale and distribution of building
materials including:  (i) residential and/or commercial roofing, including but
not limited to shingles (all types including but not limited to asphalt, wood,
synthetic), built-up, modified, EPDM, TPO/PVC, low-slope commercial, (ii)
siding, (iii) windows, (iv) skylights, (v) doors, (vi) decking and railings,
(vii) waterproofing, (viii) building insulation (rigid, foam, rolled), (ix)
asphalt, (x) roof coatings and adhesives specially designed for and marketed to
the roofing contractor industry, (xi) metal roofing, (xii) plywood, (xiii)
millwork, (xiv) synthetic stone and stucco, (xv) drywall, (xvi) lumber, (xvii)
moldings, (xviii) barriers and barrier systems, (xix) drainage materials, (xx)
tiling, including acoustical tile, (xxi) gutters and gutter coils, (xxii) solar
paneling, solar inverters and solar panels mounting hardware, and (xxiii) tools,
equipment and other accessories related to the above (the “Business”).

C.

As an officer of Beacon, Executive has knowledge of trade secrets and other
non-public confidential business information regarding the entirety of the
Business.

A G R E E M E N T S

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.

Adoption of Recitals.  The parties hereto adopt the foregoing Recitals and agree
and affirm that construction of this Agreement shall be guided thereby.

 

2.

Definitions.  The following terms shall have the meanings herein specified:

 

(a)

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person or with which such first Person is a
joint venturer or in which such first Person owns an equity interest. As used
herein, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or equity interests, by
contract or otherwise.  

 

(b)

“Beacon Group” means Beacon and their respective Affiliates, but shall not
include any shareholder of Beacon Roofing Supply, Inc.

 

--------------------------------------------------------------------------------

 

 

(c)

“Business Associate” means any employee, contractor, subcontractor,
representative, consultant or agent of the Beacon Group who has acted in such
capacity at any time within the twelve (12) month period immediately preceding
the date of hire, recruitment, solicitation, or retention.

 

(d)

“Cause” means:  (i) Executive’s gross negligence or willful misconduct in the
performance of Executive’s duties, (ii) Executive’s refusal to perform
Executive’s duties as reasonably and lawfully directed by Executive’s supervisor
or the board of directors of Beacon (after notice to Executive and a period of
fifteen (15) days to cure such refusal), (iii) any act of fraud or embezzlement
by Executive against the Beacon Group, other wrongful taking by Executive of
money or other assets of the Beacon Group for Executive’s personal use, or
self-dealing by Executive directly or indirectly involving the Beacon Group,
(iv) Executive’s conviction for (or plea of guilty or nolo contendre or the like
with respect to) any felony or any lesser crime involving moral turpitude that
reasonably would be expected to materially damage the Beacon Group from a
financial or reputational perspective, (v) Executive’s material failure to
comply with any material written policy of the Beacon Group that has been made
available to Executive (after notice to Executive and a period of fifteen (15)
days to cure such failure) or (vi) Executive’s (A) use of any illegal drug or
(B) abuse or misuse of alcohol and/or prescription drugs which (A or B as this
case may be) materially adversely affects the performance of Executive’s duties
to the Beacon Group, or (vii) Executive’s dissemination of Confidential
Information in violation of Section 4 and/or Executive’s breach of the
restrictive covenants in Section 3 (excluding any unintentional and de minimis
violations that are promptly cured).  

 

(e)

“Competing Products” means any product or service, in existence or under
development, which is of the same type as, which competes with, or which is
intended to compete with or displace in the market, any of the products or
services provided or sold (or contemplated to be provided or sold) by the Beacon
Group, including any of the following products: (i) residential and/or
commercial roofing, including but not limited to shingles (all types including
but not limited to asphalt, wood, synthetic), built-up, modified, EPDM, TPO/PVC,
low-slope commercial, (ii) siding, (iii) windows, (iv) skylights, (v) doors,
(vi) decking and railings, (vii) waterproofing, (viii) building insulation
(rigid, foam, rolled), (ix) asphalt, (x) roof coatings and adhesives specially
designed for and marketed to the roofing contractor industry, (xi) metal
roofing, (xii) plywood, (xiii) millwork, (xiv) synthetic stone and stucco, (xv)
drywall, (xvi) lumber, (xvii) moldings, (xviii) barriers and barrier systems,
(xix) drainage materials, (xx) tiling, including acoustical tile, (xxi) gutters
and gutter coils, (xxii) solar paneling, solar inverters and solar panels
mounting hardware, and (xxiii) tools, equipment and other accessories related to
the above

 

(f)

“Confidential Information” means information regarding the Business or the
Beacon Group that has not been disclosed by Beacon to the public and is not
known to the general public, and which shall include, but not be limited to, the
following with respect to the Business or the Beacon Group:  (i) information
regarding operations, assets, liabilities or financial condition; (ii)
information regarding bidding, quotations, price, sales, merchandising,
marketing and promotions (including marketing strategies and concepts),
advertising campaigns, capital expenditures, costs, joint ventures, business
alliances, products, services or

-2-

--------------------------------------------------------------------------------

 

 

purchasing; (iii) information regarding the terms, conditions and employment
relationship Beacon has with employees, including, non-public information
regarding their monetary compensation, benefits and employee personnel files;
(iv) information regarding the terms, conditions and relationship Beacon has
with Business Associates (other than employees), including their identities,
responsibilities, qualifications, benefits, compensation and files; (v) customer
lists, databases and other information related to current or prospective
customers, including information regarding their identities, contact persons and
purchasing patterns; (vi) information regarding current or prospective vendors,
suppliers, distributors or other business partners; (vii) forecasts,
projections, budgets and business plans; (viii) information regarding the
planned or pending acquisitions, divestitures or other business combinations;
(ix) technical information, models, know-how, protocols, discoveries,
techniques, processes, business methods, trade secrets and proprietary
information; and (x) contemplated website designs, website content, domain
names, data bases, internet hyperlinks, internet banners and internet search
engine listings.  Notwithstanding the foregoing, Confidential Information shall
be treated as such under this Agreement unless and until it becomes generally
known to the public through no act or fault of Executive, is independently
developed without reference to the Confidential Information or is disclosed by
someone who is not in breach of any duty of confidentiality.

 

(g)

“Customer” means any Person who is a customer of the Beacon Group during the
Restriction Period or has been a customer of the Beacon Group or any predecessor
of the Beacon Group within the twelve (12) months immediately prior to the
beginning of the Restriction Period.

 

(h)

To “engage” in a business means (i) to render services in (or with respect to)
the Territory for that business, or (ii) to own, manage, operate or control (or
participate in the ownership, management, operation or control of) an enterprise
engaged in that business in (or with respect to) the Territory.

 

(i)

“Good Reason” means, without Executive’s consent, (a) a material reduction in
the authority, duties, or responsibilities of Executive from those in effect
immediately prior to such change (other than during a period of physical or
mental incapacity); (b) a greater than ten percent (10%) reduction in
Executive’s base salary (on an annualized basis),  other than as part of an
across-the-board reduction affecting similarly situated Beacon executives of not
greater than twenty percent (20%) on an annualized basis and not in excess of 12
months; (c) a relocation of Executive’s primary work location to a distance of
more than 50 miles from its location as of immediately prior to such change (and
not closer to Executive’s then primary residence); or (d) a material breach by
the Executive’s employer of any employment agreement between such employer and
Executive provided, however, in all cases, Executive must (i) give Beacon
written notice of the circumstances giving rise to the Good Reason event and
thirty (30) days to cure such circumstance, and (ii) resign from employment
within thirty (30) days following the end of such cure period.

 

(j)

“Person” means any individual, trustee, firm, corporation, partnership, limited
liability company, joint venture, bank, government entity, trust or other
organization or entity.

-3-

--------------------------------------------------------------------------------

 

 

(k)

“Restricted Person” means each of the Persons listed on Exhibit A, or any
Affiliate of or successor in interest to such Persons. Beacon reserves the right
to update the list of Restricted Persons on Exhibit A upon 30 days’ written
notice to Executive to add any other Person that is engaged in any aspect of the
Business, so long as the number of Restricted Persons does not increase, Beacon
makes such changes with respect to all executives subject to substantially
similar restrictive covenants and Beacon has not received notice that Executive
intends to become employed by any such newly added Restricted Person(s).

 

(l)

“Restriction Period” means (a) if Beacon terminates Executive’s employment for
Cause or Executive terminates Executive’s employment without Good Reason, twelve
(12) months, or (b) if Beacon terminates Executive’s employment without Cause or
Executive terminates Executive’s employment for Good Reason, twenty-four (24)
months.

 

(m)

“Solicit” means to encourage or induce, or to take any action that is intended
or calculated to encourage or induce, which has the effect of encouraging or
inducing, or which is reasonably likely to result in encouragement or
inducement.

 

(n)

“Termination Date” means the date on which Executive’s employment with Beacon is
terminated, by either Executive or Beacon, for any reason.

 

(o)

“Territory” means any state in the United States of America and any province in
Canada where the Beacon Group conducts business.

 

3.

Restrictive Covenants.  Executive agrees that, from and after the date hereof
and continuing through the Restriction Period, Executive shall not, and shall
cause its Affiliates to not, do any one or more of the following, directly or
indirectly:

 

(a)

engage, participate or prepare to engage or participate, anywhere in the
Territory, as an employee, partner, member, shareholder, independent contractor,
employee, consultant, agent, lender, lessor, advisor or (without limitation by
the specific enumeration of the foregoing) otherwise in the Business; provided,
however, that if Executive’s applicable Restriction Period is twenty-four (24)
months, the restriction in this Section 3(a) shall only apply with respect to
Restricted Persons.

 

(b)

Solicit, attempt to Solicit, or assist anyone else to Solicit, any Person who is
or has been a Customer to (i) cease doing business with any member of the Beacon
Group, (ii) alter or limit its business relationship with any member of the
Beacon Group, or (iii) purchase, other than from a member of the Beacon Group,
any Competing Products;

 

(c)

Solicit, attempt to Solicit, or assist anyone else to Solicit, any Person who is
or has been a supplier, contractor, subcontractor, dealer, distributor,
licensor, licensee, lessor or any other business relation of the Beacon Group or
any subsidiary or predecessor of the Beacon Group within the twelve (12) months
immediately prior to the date hereof to (i) cease doing business with any member
of the Beacon Group or (ii) alter or limit its business relationship with any
member of the Beacon Group;

-4-

--------------------------------------------------------------------------------

 

 

(d)

market, promote, sell, offer to sell, or provide any Competing Products to any
Customer, or prepare to or assist anyone else to do so;

 

(e)

Solicit, attempt to Solicit, or assist anyone else to Solicit any Business
Associate to terminate, restrict or hinder his, her or its association with any
member of the Beacon Group; or

 

(f)

recruit, interview, Solicit, hire or otherwise retain the services of any
Business Associate, whether on a full-time basis, part-time basis or otherwise
and whether as an employee, officer, director, independent contractor,
consultant, advisor, agent or in another capacity, or assist anyone else to do
so if such action would restrict, hinder or terminate such Business Associate’s
activities for and on behalf of any member of the Beacon Group.

 

4.

Protection of Confidential Information.  

 

(a)

Executive agrees that at all times hereafter  (i) Executive shall (and shall
cause Executive’s Affiliates to) maintain all Confidential Information in strict
confidence, (ii) Executive shall not (and shall cause Executive’s Affiliates not
to) disclose any Confidential Information to anyone outside of the Beacon Group,
and (iii) Executive shall not (and shall cause Executive’s Affiliates not to)
use any Confidential Information for Executive’s own benefit or the benefit of
any third party.  

 

(b)

Notwithstanding the foregoing, if any given item(s) of Confidential Information
would be entitled to protection against misappropriation, use, disclosure or
other conduct for a period of time longer that the Restriction Period under any
applicable trade secrets statute or other applicable law, then the protections
hereunder shall, as to such item(s) of Confidential Information, extend for such
longer period of time pursuant to applicable law, and the foregoing provisions
shall not be deemed in any way to reduce, limit or waive any such protections
that may be applicable to such Confidential Information under applicable law.

 

(c)

Nothing in this Agreement, however, shall prohibit any Person from using or
disclosing Confidential Information to the extent required by law or as
reasonably required in connection with a dispute concerning the terms of this
Agreement.  If Executive is required by law to disclose any Confidential
Information, then Executive shall (i) except as provided below, provide Beacon
with prompt notice before such disclosure in order that Beacon may attempt to
obtain a protective order or other assurance that confidential treatment will be
accorded such information and (ii) cooperate with Beacon in attempting to obtain
such order or assurance.  Nothing herein shall prohibit Executive from using or
disclosing any Confidential Information while employed by any member of the
Beacon Group (or otherwise retained to provide services for any member of the
Beacon Group) in furtherance of Executive’s duties to the Beacon Group. Nothing
contained herein limits Executive’s ability to, in good faith, report possible
violations of law or regulation to, or file a charge or complaint with, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Department of Justice, the Congress, any Inspector General, or any other
federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate

-5-

--------------------------------------------------------------------------------

 

 

in good faith with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Beacon.

 

5.

Non-Disparagement.  During the Restriction Period, Executive shall not, directly
or indirectly, make (or cause to be made) to any Person any disparaging,
derogatory or other negative or false statement about any member of the Beacon
Group (including its products, services, policies, practices, operations,
employees, sales representatives, agents, officers, members, managers, partners
or directors).

 

6.

Non-Endorsement.   During the Restriction Period, without Beacon’s consent or in
the course of duties for Beacon, Executive shall not, directly or indirectly,
make (or cause to be made) to any Person any endorsement or other commercially
supportive statement about any Person engaged in whole or in part in the
Business (including any such Person’s products, services, equipment, suppliers,
policies, practices, operations, employees, sales representatives, independent
contractors, licensees, advisors, agents, officers, directors, shareholders,
members, managers, partners, subsidiaries or other Affiliates), including any
endorsement or statement made in support of a Competing Product.

 

7.

Payments Upon Certain Terminations: In consideration of Executive’s acceptance
of this Agreement and Executive’s continued employment through the Termination
Date, if Beacon terminates Executive’s employment without Cause or Executive
terminates Executive’s employment for Good Reason, Beacon shall provide to
Executive the following benefits:

 

(a)

eighteen (18) months of Executive’s annual base salary as in effect on the
Termination Date, which shall be paid in equal periodic installments on Beacon’s
regular payroll dates, beginning no later than the second payroll date following
the date on which the Release (as defined below) becomes irrevocable;

 

(b)

Executive’s cash incentive in an amount equal to (i) 150% of Executive’s target
annual cash incentive opportunity under Beacon’s annual cash incentive plan,
which shall be paid in equal periodic installments on Beacon’s regular payroll
dates consistent with the payment schedule set forth in section (a) above and
(ii) the annual cash incentive that would otherwise be payable to Executive with
respect to any fiscal year which has been completed prior to the Termination
Date but has not been paid as of the Termination Date, which shall be paid in a
lump sum on the date such annual cash incentive is paid to other executives of
Beacon in accordance with Beacon’s annual cash incentive plan, provided that the
Release has become irrevocable by such date, and if the Release has not become
irrevocable by such date, to be paid in a lump sum no later than the second
payroll date following the date on which the Release becomes irrevocable;

 

(c)

to the extent Executive elects health benefit continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), continued
participation in Beacon’s health plans at the same rates provided to similarly
situated active employees for a period ending on the earlier of (i) the 12 month
anniversary of the Termination Date, and (ii) the date Executive becomes
eligible for such coverage from a subsequent employer; provided, however, that
(x) Executive’s cost of such coverage shall be deducted from the periodic
installments described in Section 7(a) and (y) Beacon’s cost of providing the
COBRA benefit

-6-

--------------------------------------------------------------------------------

 

 

less Executive’s contribution, shall be treated as taxable income to the
Executive and reported accordingly;

 

(d)

all unvested restricted stock units and stock options held by Executive under
the Beacon Roofing Supply, Inc. Amended and Restated 2014 Stock Plan (together
with any successor or other plan pursuant to which Executive receives restricted
stock units or stock options, the “Plan”) at the Termination Date that are
scheduled to vest within the twelve (12) month period following the Termination
Date in accordance with the applicable vesting schedule (including any such
restricted stock units and stock options that, pursuant to an applicable award
agreement, would vest in connection with Executive’s termination of employment
without “cause” following a “change in control” or similar event, all determined
pursuant to such award agreement) shall vest, or in the case of such awards that
are subject to performance-based vesting conditions, shall remain eligible to
vest, on the date on which such restrictive stock units and stock options would
have otherwise vested had Executive remained employed through such twelve (12)
month period.  All unvested restricted stock units and stock options held by
Executive under the Plan that are scheduled to vest after the twelve (12) month
anniversary of the Termination Date shall be forfeited by Executive as of the
Termination Date.

Beacon may withhold from any amounts payable under this Agreement such federal,
state or local deductions and taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

Executive’s receipt of the payments and benefits described in this Section 7 is
expressly conditioned upon the Executive, within forty-five (45) calendar days
(or such shorter period determined by Beacon) after the Termination Date,
executing and delivering to Beacon a waiver and release of claims in favor of
the Beacon Group and their respective directors, officers and employees in the
form attached hereto as Exhibit (a “Release”), and not thereafter revoking the
Release.

For the avoidance of doubt, Executive’s termination of employment by reason of
death, disability or retirement (each as defined in the applicable award
agreement under the Plan) shall not be deemed a termination “without Cause”
under this Agreement. Accordingly, in case of such death, disability or
retirement, the treatment of Executive’s outstanding equity awards shall be
governed by the terms of the applicable equity award agreement and Executive
shall not additionally be eligible for the cash severance benefits hereunder.

 

8.

Passive Investments.  Nothing contained in this Agreement shall restrict
Executive from, directly or indirectly, owning, as a passive investment, two
percent (2%) or less of the equity securities of any Person in competition with
a member of the Beacon Group, which securities are listed on any national
securities exchange or authorized for quotation on the Automated Quotations
System of the National Association of Securities Dealers, Inc., as long as
Executive has no other business relationship, direct or indirect, with the
issuer of such securities.

 

9.

Scope of Covenants.  Executive is entering into this Agreement in connection
with the receipt of consideration to which Executive is not otherwise entitled,
and Executive hereby acknowledges and agrees that the foregoing covenants and
the territorial, time and activity limitations set forth herein are commercially
reasonable and are properly required to protect Beacon, its Affiliates and their
respective businesses, and to accord them the benefit

-7-

--------------------------------------------------------------------------------

 

 

of their bargain.  If any such territorial, time or activity limitation is
determined to be unreasonable by a court or other tribunal, the parties agree to
the modification and/or reduction of such territorial, time or activity
limitations (including the imposition of such a limitation if it is missing) to
such an area, period or scope of activity as said court or tribunal shall deem
reasonable under the circumstances. Also, if Beacon seeks partial enforcement of
Sections 3-6 as to a lesser territory, time or scope of activity, then Beacon
shall be entitled to such reasonable partial enforcement.  If such reduction or
(if Beacon seeks partial enforcement) such partial enforcement is not possible,
then the unenforceable provision or portion thereof shall be severed as provided
in Section 10.

 

10.

Severability.  Subject to Section 9, if any provision of this Agreement or
portion thereof is determined by a court or other tribunal to be wholly or
partially unenforceable in any jurisdiction, then (for purposes of such
jurisdiction) such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and
effect.  Without limitation of the foregoing: (a) any one or more of clauses
(a), (b), (c), (d), (e), or (f)  of Section 3 may be so severed from the
remainder of this Agreement; (b) any one or more of Sections 3-6 may be so
severed from the remainder of this Agreement; (c) the Territory shall be
construed as if each state therein and each county within each such state were
listed in a separate clause which may be so severed; and (d) the Restriction
Period shall be construed as if each month therein were listed in a separate
clause which may be so severed.  In the event Executive violates any obligation
contained in this Agreement, the time period provided for with respect to such
obligation shall be tolled (i.e., shall not run) as to Executive for so long as
he is in breach thereof.  This Agreement shall be construed so as not to
conflict with federal, state or local law (“Law”), provided that if any aspect
of any Law prohibits the Company from making payments or providing other
benefits that will be paid to Executive hereunder in an amount materially less
than required hereunder, Executive may elect  to terminate this Agreement on
written notice to the Company within three business days of termination  while
nevertheless remaining bound by the Confidentiality provisions of Section 4
hereunder (and for avoidance of doubt, in the case of resignation or termination
for cause, in which no benefits are to be paid, the 12-month Restrictive
Covenants of Section 3 will continue to apply).  Notwithstanding anything to the
contrary in this Agreement, Executive expressly agrees that if the payments and
benefits provided for in this Agreement or any other payments and benefits which
Executive has the right to receive from the Beacon Group (collectively, the
“Payments”), would constitute a “parachute payment” (as defined in Section
280G(b)(2) of the Code), then the Payments shall be either (a) reduced (but not
below zero) so that the present value of the Payments will be one dollar ($1.00)
less than three times Executive’s “base amount” (as defined in Section
280G(b)(3) of the Code) and so that no portion of the Payments received by
Executive shall be subject to the excise tax imposed by Section 4999 of the Code
or (b) paid in full, whichever produces the better net after-tax position to
Executive.  The reduction of Payments, if any, shall be made by reducing first
any Payments that are exempt from Section 409A of the Code and then reducing any
Payments subject to Section 409A of the Code in the reverse order in which such
Payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time).  The determination as
to whether any such reduction in the Payments is necessary and which Payments to
reduce shall be made by Beacon in its sole discretion.

 

11.

Remedies.  The remedies of each party hereunder shall be cumulative and
concurrent, and may be pursued singularly, successively, or together, in such
party’s sole discretion.  Executive agrees that any violation of Sections 3-6
would cause irreparable harm to Beacon

-8-

--------------------------------------------------------------------------------

 

 

and its Affiliates (without proof of actual damages).  Without limitation of the
generality of the foregoing, if Executive violates any provision of Sections
3-6, then Beacon shall be entitled, in addition to any other remedies that it
may have, to specific, injunctive or other equitable relief (without the
requirement of posting of a bond or other security) in order to enforce such
provision.

 

12.

Notices.  All notices required or permitted to be given hereunder shall be in
writing and may be delivered by hand, by nationally recognized private courier,
or by United States mail.  Notices delivered by mail shall be treated as given
three (3) business days after being deposited in the United States mail, postage
prepaid, registered or certified mail.  Notices delivered by hand, or by
nationally recognized private carrier shall be treated as given on the date of
receipt; except that a notice delivered by facsimile shall only be effective if
such notice is also given by hand or by private carrier, or deposited in the
United states mail, postage prepaid, registered or certified mail, on or before
two (2) business days following its delivery by facsimile.  All notices shall be
addressed as follows:  (a) if to Executive, addressed to the address Beacon has
on file for Executive within their employee records, and (b) if to Beacon,
addressed to Beacon Roofing Supply, Inc., 5244 River Road, Second Floor,
Bethesda, Maryland 20816, Attention:  General Counsel; or (c) to such other
respective addresses or addressees as may be designated by notice given in
accordance with the provisions of this Section 12.

 

13.

Entire Agreement.  This Agreement represents the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior negotiations between such parties, including any and all
prior Restrictive Covenant Agreements to Accompany Special Restricted Stock Unit
Awards entered into between Beacon and Executive, and cannot be amended,
supplemented or changed orally but only as provided in Section 20 or by an
agreement in writing signed by the party or parties against whom enforcement is
sought and making specific reference to this Agreement.

 

14.

Waiver.  Except as otherwise provided in this Agreement, any failure of any
party to comply with any obligation, covenant, agreement or condition herein may
be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition will not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

15.

Governing Law; Venue.  The interpretation and construction of this Agreement,
and all matters relating hereto, will be governed by the laws of the State of
Virginia applicable to contracts made and to be performed entirely within the
State of Virginia without giving effect to any conflict of law provisions
thereof.  Each party hereby irrevocably submits to the jurisdiction of the
courts of the State of Virginia for the County of Fairfax and the United States
District Court for the Eastern District of Virginia, Alexandria Division, solely
in respect of the interpretation and enforcement of the provisions of this
Agreement and in respect of the transactions contemplated hereby.

 

16.

WAIVER OF JURY TRIAL.  The Parties Hereto Hereby Irrevocably Waive Their
Respective Rights to Trial by Jury of Any Cause of Action, Claim, Counterclaim
or Cross-Complaint in Any Action or Other Proceeding brought by Any Party Hereto
Against Any Other Party or Parties Hereto with respect to Any Matter arising out
of, or in Any Way Connected with or Related to, This

-9-

--------------------------------------------------------------------------------

 

 

Agreement or Any Portion Thereof, Whether Based upon Contractual, Statutory,
Tortious or Other Theories of Liability.  Each Party Represents that It Has
Consulted with Counsel Regarding the Meaning and Effect of the Foregoing Waiver
of Its Right to a Jury Trial.

 

17.

Binding Effect.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto, and their successors and permitted assigns.  Nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto, and their respective successors and permitted assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

18.

Assignment.  This Agreement may not be transferred, assigned, pledged or
hypothecated by any party without the prior written consent of the other party,
except that Beacon may assign all or a portion of its rights and obligations
under this Agreement, to (a) one or more Affiliates, (b) any subsequent buyer of
Beacon or any material portion of its assets (whether such sale is structured as
a sale of stock, a sale of assets, a merger or otherwise) and (c) any lender
providing financing to Beacon or any of its Affiliates and any such lender may
exercise all of the rights and remedies of Beacon hereunder; provided, however,
that no such assignment shall relieve Beacon of its obligations under this
Agreement.

 

19.

Section 409A.  This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent.  All
references in this Agreement to Executive’s termination of employment (including
within the definition of “Termination Date”) shall, to the extent used in a
manner that affects the potential timing of amounts that are subject to Section
409A of the Code, mean Executive’s separation from service within the meaning of
Section 409A of the Code.  Payments provided herein are intended to be exempt
from Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4).  Each
payment and benefit hereunder shall constitute a “separately identified” amount
within the meaning of Treasury regulation §1.409A-2(b)(2).  Any payment that is
deferred compensation subject to Section 409A of the Code which is conditioned
upon Executive’s execution of the Release and which is to be paid during a
designated period that begins in one taxable year and ends in a second taxable
year shall be paid in the second taxable year.  Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the Termination Date, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Executive’s separation from service, and (iii) would be payable
prior to the six (6) month anniversary of Executive’s separation from service,
then payment of such amount shall be delayed until the earlier to occur of
(a) the six (6) month anniversary of the date of such separation from service or
(b) the date of Executive’s death.  In the event the terms of this Agreement
would subject Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), Beacon and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall any member of the Beacon Group be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement.  Any amount of expenses eligible for reimbursement, or in-kind
benefit provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be

-10-

--------------------------------------------------------------------------------

 

 

provided, during any other calendar year.  Any reimbursement shall be made no
later than the last day of the calendar year following the calendar year in
which the expenses to be reimbursed were incurred.  The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit.

 

20.

Amendments.  This Agreement shall not be modified or amended except pursuant to
an instrument in writing executed and delivered on behalf of each of the parties
hereto.

 

21.

Section Headings.  The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

22.

Counterparts; Electronic Signatures.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original, and all of which taken
together constitute one and the same agreement.  Execution and delivery of this
Agreement by electronic exchange bearing the copies of a party’s signature shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such electronic copies shall constitute enforceable original documents.

 

23.

Fees.  In any action to enforce the terms of this Agreement or arising out of
this Agreement, the prevailing party shall be entitled to recover its fees and
costs, including reasonable attorney fees.

 

24.

Interpretation.  The words “hereof,” “herein” and “herewith” and words of
similar import will, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to the Sections of this Agreement unless otherwise
specified.  Whenever the words “include,” “includes,” “including” or similar
expressions are used in this Agreement, they will be understood be followed by
the words “without limitation.”  The words describing the singular number will
include the plural and vice versa, and words denoting any gender will include
all genders.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event of an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Executive Severance and
Restrictive Covenant Agreement on the date first above written.






-11-

--------------------------------------------------------------------------------

 

EXECUTIVE:

 

BEACON:

 

 

 

 

 

 

 

 

Beacon Roofing Supply Inc.

 

 

BEACON SALES ACQUISITION, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Ross D. Cooper

 

 

Title:

Executive Vice President and General Counsel

 

-12-

--------------------------------------------------------------------------------

 

Exhibit A

 

Restricted Persons

 

 

 

1.

American Builders & Contractors Supply Co., Inc. (doing business as ABC Supply
or any other name)

 

 

2.

L & W Supply Corporation (doing business as L&W Supply or any other name)

 

 

3.

SRS Distribution, Inc.  (doing business as SRS Distribution or any other name)

 

 

4.

Gulfside Supply, Inc. (doing business as Gulfeagle Supply or any other name)

 

 

5.

Mel Stevenson & Associates, Inc. (doing business as Spec Building Materials or
any other name)

 

 

6.

Elite Roofing Supply, LLC (doing business as Elite Roofing Supply or any other
name)

 

 

7.

Pacific Source, Inc. (doing business as Pacific Source or any other name)

 

 

8.

Richards Building Supply Co. (doing business as Richards Building Supply or any
other name)

 

 

9.

Cameron Ashley Building Products, Inc. (doing business as Cameron Ashley
Building Products or any other name)

 

 

10.

Primesource Building Products, Inc. (doing business as Primesource Building
Products or any other name)

 

 

11.

GMS Inc. (doing business as GMS or any other name)

 

 

12.

Foundation Building Materials, LLC (doing business as Foundation Building
Materials or any other name)

 

 

13.

Service Partners, LLC (doing business as Service Partners or any other name)

 

 

14.

US LBM Holdings, LLC (doing business as USLBM or any other name)

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit B

 

Release1

 

In consideration of the payments and benefits provided to you above, to which
you are not otherwise entitled and the sufficiency of which you acknowledge, you
do, on behalf of yourself and your heirs, administrators, executors and assigns,
hereby fully, finally and unconditionally release and forever discharge Beacon
and its parent, subsidiary and affiliated entities and all their former and
present officers, directors, shareholders, employees, trustees, fiduciaries,
administrators, attorneys, consultants, agents, and other representatives, and
all their respective predecessors, successors and assigns (collectively
“Released Parties”), in their corporate, personal and representative capacities,
from any and all obligations,  claims, damages, costs, attorneys’ fees, suits
and demands, of any and every kind, nature and character, known or unknown,
liquidated or unliquidated, absolute or contingent, in law and in equity,
enforceable under any local, state or federal common law, constitution, statute
or ordinance, which arise from or relate to your past employment with Beacon or
the termination thereof, or any past actions or omissions of Beacon or any of
the Released Parties, including without limitation, rights and claims arising
under the Family and Medical Leave Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act, the Older Worker Benefits Protection Act, the Worker’s Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, or any
other federal, state or local law or regulation.  Subject to applicable law, you
also warrant that you have not filed or sued and will not sue or file any
actions against Beacon or any of the Released Parties with respect to claims
covered by this release.

You recognize and understand that the foregoing is a general release by which
you are giving up the opportunity to obtain compensation, damages, and other
forms of relief for yourself.  This Agreement, however, is not intended to and
does not interfere with the right of any governmental agency to enforce laws or
to seek relief that may benefit the general public, or your right to assist with
or participate in that process.  By signing this Agreement, however, you waive
any right to personally recover against the Released Parties, and you give up
the opportunity to obtain compensation, damages or other forms of relief for you
other than that provided in this Agreement.  You represent that you are not
aware of any facts on which a claim under the Fair Labor Standards Act, the
Attorney Fees in Wage Action Act, or under applicable state minimum wage, wage
payment or leave laws, could be brought.

Nothing contained in this Release limits Executive’s ability to, in good faith,
report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Department of Justice, the Congress, any Inspector
General, or any other federal, state or local governmental agency or commission
(“Government Agencies”). Executive further understands that this Release does
not limit Executive’s ability to communicate in good faith with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted

 

1

Note to Draft: Beacon reserves the right to update this form for developments in
law and circumstances regarding employment and termination (including based on
where Executive provided services).  

-14-

--------------------------------------------------------------------------------

 

by any Government Agency, including providing documents or other information,
without notice to Beacon.

 

Please note that you are subject to ongoing confidentiality and other
restrictive covenants pursuant to the terms of the Executive Severance and
Restrictive Covenant Agreement and any other agreements with the Company to
which you are a party.

 

If you accept the terms of this Release, please date and sign below and return
it to Ross Cooper.  Once you execute this Release, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Release null and void.  If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Release shall be effective the day after the seven-day revocation period has
elapsed.

 

Sincerely,

 

BEACON ROOFING SUPPLY, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof.  I further acknowledge that Beacon advised me in writing to
consult with an attorney, that I had twenty-one (21) days, or until
______________ to consider this Agreement, that I received all information
necessary to make an informed decision and I had the opportunity to request and
receive additional information, that I understand and agree to the terms of this
Agreement, that I have seven (7) days in which to revoke my acceptance of this
Agreement, and that I am signing this Agreement voluntarily with full knowledge
and understanding of its contents.

 

Dated:

 

 

Signature:

 

 

 

 

 

[Executive]

 

 

-15-